Citation Nr: 1237344	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  12-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Whether the appellant is entitled to death pension benefits as the surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1943 to December 1945.  He died in May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the VARO in Columbia, South Carolina, that denied entitlement to the appellant's request for death benefits.  

The appellant's daughter testified before the undersigned Acting Veterans Law Judge at a travel board hearing at the above VARO in August 2012.  A transcript of the hearing proceedings is of record and has been reviewed.  

For reasons set forth below, the case is REMANDED by way of the Appeals Management Center (AMC), in Washington, D.C., for further development.

Please note the appeal has been advanced on the Board's docket pursuant to the provisions of 38 C.F.R. § 20.900(c) (2012); 38 U.S.C.A. § 7107(a)(2) (West 2002).  
 

REMAND

At the time of the Veteran's death in May 2003, the appellant was his widow.  She married another individual in 2005 and that person died in May 2011.  The appellant is currently seeking benefits as the surviving spouse of the Veteran because her remarriage was terminated by death.  

In her denial letter dated in December 2010, she was informed that the RO had denied a claim for "dependency and indemnity compensation (DIC), death pension and accrued benefits."  The notice of disagreement was written by the appellant's daughter, who has power of attorney for her.  The daughter referred to a claim for "death benefits" as having been denied because the appellant had remarried and, therefore, could not be recognized as a surviving spouse of the Veteran.  The statement of the case was issued in April 2012 and was focused on the appellant's eligibility for death pension benefits as a surviving spouse of the Veteran.  It did not address the question of her entitlement or eligibility to DIC benefits.  

As noted by the RO in the statement of the case in April 2012, a surviving spouse who remarries is not eligible to receive VA benefits with the exception of DIC benefits.  It was indicated in the statement of the case that the benefit to which the appellant was applying was for "death pension."  The exception referred to by the rating specialist is 38 C.F.R. § 3.55(a)(3), in which it is stated that remarriage of a surviving spouse terminated by death, divorce, or annulment, will not bar the furnishing of dependency and indemnity compensation, unless the Secretary determines that the divorce or annulment was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3) (2012).  

The Board finds that the notice of disagreement submitted by the appellant's daughter is sufficiently broad to refer to all aspects of a claim for death benefits, to include DIC.  

Accordingly, the case is REMANDED for the following:

The AMC/RO should issue a statement of the case with regard to a claim for DIC benefits.  If the benefit sought on appeal remains denied, the appellant and her representative should then be given an appropriate period of time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	KELLI KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



